Name: Council Regulation (EEC) No 1990/80 of 22 July 1980 amending Regulation (EEC) No 337/79 to take account of resinated wine (retsina)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/6 Official Journal of the European Communities 29 . 7 . 80 COUNCIL REGULATION (EEC) No 1990/80 of 22 July 1980 amending Regulation (EEC) No 337/79 to take account of resinated wine (retsina) HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the accession of the Hellenic Republic to the European Communities requires certain additions to the provisions of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3 ), as last amended by Regulation (EEC) No 1989/80 (4 ) ; Whereas particular account should be taken of resi ­ nated wine (retsina) which is a typical traditional wine produced exclusively in the Hellenic Republic ; Whereas in order, on the one hand, to permit the continued production of this wine which is produced according to an oenological practice allowed before 31 December 1980 and, on the other hand, to subject this wine to the economic arrangements applying to table wines so as to establish fair conditions of compe ­ tition , rules on the production and coupage of this wine should be laid down ; Whereas existing Greek provisions in respect of production conditions and quality criteria for 'retsina' wine appear satisfactory from the viewpoint of the Community wine market ; whereas it is to be presumed that these provisions will remain unchanged until 31 December 1980 ; Whereas, nevertheless, the possibility of waiving this deadline of 31 December 1980 should be provided for under Management Committee procedure ; whereas it is important, therefore, for the Hellenic Republic to give prior notice to the Commission of its intention to amend its legislation on ' retsina' wine, Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : 1 . In the second subparagraph of Article 30c ( 1 ) (a) the following indent is inserted between the third and fourth indents : 4  in Geece, the nomoÃ ­,'. 2. The following paragraph is inserted in Article 43 (3): '3a. Coupage of a grape must or a table wine which has been subjected to the oenological prac ­ tice referred to in Annex III ( 1 ) (n) with a grape must or a wine which has not been subjected to this oenological practice shall be prohibited.' 3 . The following subparagraphs are added to Article 46 (3): The use of Aleppo pine resin referred to in Annex III ( 1 ) (n) shall be allowed only for the purpose of obtaining a 'retsina' table wine . This oenological practice may be carried out only :  in the geographical territory of the Hellenic Republic,  on a grape must produced from grapes for which the varieties, the production area and the wine-making area have been determined by the Greek provisions in force on 31 December 1980,  by adding a quantity of resin equal to or less than 1 000 grams per hectolitre of the product used,  before fermentation or, provided that the actual alcoholic strength by volume does not exceed one-third of the total alcoholic strength by volume, during fermentation . If the Hellenic Republic intends to amend, after 31 December 1980, provisions referred to in the seventh subparagraph, second indent, it shall inform the Commission accordingly. In this case it may be decided, in accordance with the procedure referred to in Article 67, to change that date .' (') OJ No C 175, 14. 7 . 1980 , p. 63 . (2 ) Opinion delivered on 3 July 1980 (not yet published in the Official Journal). ( 3 ) OJ No L 54, 5 . 3 . 1979, p. 1 . (A ) See page 3 of this Official Journal . 29 . 7 . 80 Official Journal of the European Communities No L 195/7 Article 2 The transitional measures necessary to facilitate the changeover to the system introduced by this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 3 This Regulation shall enter into force on 1 January 1981 . 4. The following subparagrah is added to Annex II ( 11 ): ' "Retsina" table wine shall be the table wine which has been subjected to the oenological practice referred to in Annex III ( 1 ) (n).' 5 . The following text is added to Annex III ( 1 ) : '(n) Addition of Aleppo pine resin under the condi ­ tions referred to in the seventh subparagraph of Article 46 (3).' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY